Chalmers, C. J.,
delivered the opinion of the court.
The case divides itself into two branches: first, as to whether the landlord’s claim for rent can be asserted in this proceeding; and, second, whether the character of advances made by the landlord in this case is covered by the statutes conferring agricultural liens, most of them haviug been made after notice of the trust deed held by the merchant.
1. It is conceded that eleven bales of the cotton in controversy had been delivered by the tenants in payment of the rent; that they were not in excess of the amount due ; and that. the lien of the landlord for his rent was superior to that of the merchant for goods sold. But it is insisted that, the landlord having a mere lien like the lien of a judgment creditor, which gives neither a right of property nor of possession, he cannot successfully resist a writ of replevin brought'by a trustee, who has by the trust deed of the tenants been clothed with the legal title and with the right of possession upon condition broken. It is said that the landlord, being a mere lien-holder, must surrender possession to him who is legally entitled to it, and then assert in a court of chancery, or in the special method pointed out by the statute, the priority of lien to which he is entitled.
This view of the landlord’s right is too narrow and technical. The crop comes into existence with the statutory right of the landlord inherent in it, which cannot, by any act of the *137tenant, be divested. Where the tenant, by his trust deed, conveys the legal title for the benefit of him who sells him goods or advances him money, the conveyance is intended only as a security for the debt incurred, and is by law subordinated to the rights of the landlord. . It certainly cannot be within the contemplation of the parties that they, or either of them, thereby disable themselves from doing that which the law would eventually compel them to do ; and hence it must be in the power of the tenant to deliver, and of the landlord to receive, a sufficiency of the crop to satisfy that claim of the latter which inheres in every portion of it, and overrides every other debt or demand whatsoever. It is made criminal by the statute to sell, remove, or dispose of any part of the crop which is subject to any of the liens créated by the statute _ until the same have been satisfied. It may well admit of doubt, in view of this statute, whether the trustee could by writ of replevin take the property from the possession of the tenant without the consent of the unpaid landlord; and certainly he cannot take it from the landlord, to whom it has been delivered by the tenant to an amount not in excess of his just demands. The better course for the party protected by the trust deed would seem to be to resort to a court of chancery if he has doubts as to the state of the liens of the several parties in interest.
2. It is objected that the landlord has no lien in this case beyond his claim for rent, because the outside claims presented by him are not protected by the statute.
As to his charge for animals furnished for cultivating the crop, it is expressly covered by the statute, the contract having been made before the landlord had notice of the merchant’s trust deed. The other items are for money paid in handling, ginning, and packing the cotton, furnishing bagging and ties, and gathering the crop of one of the tenants who failed to pick out his cotton, and after the mortgagee had been called upon to assist in gathering it and failed to do so. These claims originated after the landlord had notice , of the mer*138chant’s advances; but we think, nevertheless, that they take priority over such advances.
The charges are for work done for the common good of all parties, which was absolutely essential in order that the crop might be made available to those ■ interested. No matter by whom done, if by a party in interest, they must be paid, since they accrued to the common benefit of all.
Judgment affirmed.